Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species of a vaccine, VEGFR1, SEQ ID NO: 1 and HLA-A*24:02 binding peptide in the reply filed on 6/9/2021 is acknowledged.  
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2021.
Claims 1 and 12-15 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statement filed 9/27/2022 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ammoun et al., 2011 (IDS) in view of Himi et al., US2015/0359864 (7/15/2021 PTO-892).
Ammoun teaches that schwannomas as benign tumors to that are hallmark tumors of neurofibromatosis type 2 (NF2: see abstract) as in instant claim 1 and 15. Ammoun teaches that NF2 is a hereditary disease due to the loss of the NF2 gene (see page 1, 1st column, 1st paragraph) as in instant claim 14.  Ammoun teaches treating NF2 patients with VEGF-A specific humanized antibody bevacizumab which significantly decreased the size of vestibular schwannomas and lead to reduced tumor volume and improved hearing (see “VEGFRs” section starting at page 5). Ammoun does not teach the use of antigen peptides as a vaccine to treat NF2.
Himi teaches peptide vaccines preparations for cancer therapy comprising as an active ingredient a T-cell epitope peptide of a tumor-specific antigen in order to induce immune responses specific to a cancer (see paragraphs 4, 32 and 36-37) as in instant claims 1, 13 and 15. Himi teaches a pharmacological composition which includes T-cell epitope peptides that include HLA-A24 (see paragraph 37) as in instant claims 1, 13 and 15.  Himi teaches multiple epitope peptides for injection and teaches SEQ ID NO: 1 (SYGVLLWEI: see Table 1, paragraph 99) and SEQ ID NO: 6 (RFVPDGNRI: see Table 1, paragraph 99) which are the same sequences as the instantly claimed SEQ ID NOs: 1 and 5, respectively, as in instant claims 1, 13 and 15.  Himi teaches using theses peptide vaccines to treat tumors with the pharmaceutical composition which include soft tissue tumors (see paragraph 72) and reads on cranial nerve disease and neurofibromatosis type II of instant claims 1 and 12-13 and 15. The soft tissue tumors encompass neurofibromas and schwannoma (as evidence by Cleveland Clinic: https://my.clevelandclinic.org/health/diseases/16778-benign-soft-tissue-tumors, 7/15/2021 PTO-892).  Therefore, the claimed patient population includes NF2 since NF2 are neurofibromas and schwannoma tumors, as evidenced by the instant specification at paragraph 15 and Ammoun. Further, claims 14 and 15 call for the treatment of NF2 wherein there are abnormalities in the gene chromosome 22q12. The abnormalities in the gene chromosome 22q12 is a description what occurs in NF2. See Andern-Holmes et al., 2017 (5/24/2022 PTO-892) as evidence, which discloses that the tumors in NF2 cases are due to a mutation in the NF2 gene on chromosome 22q12.  Himi does not specifically teach using only two peptides in their composition for the treatment of brain tumors or NF2 as now required in instant claims 1 and 15.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Ammoun and Himi. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Ammoun teaches that NF2 patient population successfully responds to VEGF targeted treatments and Himi teaches the instantly required sequences for vaccines that treat soft tissue tumors by targeting the VEGF receptors. Ammoun clearly sets forth the fact that NF2 tumors are successfully treated with VEGFR targeting drugs and Himi sets forth six antigen peptides that one would use to target these types of tumors with VEGF expression. Himi further teaches that their composition includes one or more types of peptides (see their claim 1) and one of ordinary skill would be able to determine the best combination of peptide vaccines to achieve the desired treatment effect in the NF2 patient population through routine optimization (see MPEP § 2144.05). Further, a person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, tumors that encompass schwannomas and NF2, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Applicant argues that the Himi reference fails to specifically teach brain tumor or neurofibromatosis cancers or the new limitation of only two specific amino acid peptides consisting of SEQ ID NOs: 1 and 5. Applicant also argues that the Himi reference fails to provide working examples for efficacy. These arguments are not found persuasive in view of the new rejection set forth above. The Vilanova et al. 2017 reference “WHO classification of soft tissue Tumors” (PTO-892) teaches that the soft tissue tumors include tumors of the central nervous system and NF2 (see page 193, section 11.11). The newly amended claims are not allowable since Himi teaches both of the requires sequences and the descriptive requirement of a mutation in the NF2 gene on chromosome 22q12 still reads on the NF2 as evidenced by Andern-Holmes et al., 2017 (5/24/2022 PTO-892) and taught by Ammoun. Further, it would have been prima facie obvious to one of ordinary skill in the art to choose the best sequences from six sequences taught by Himi; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) See also MPEP §2143(E).
The new Ammoun reference discloses that targeting the VEGFR receptors as a treatment for NF2 patients provides an effective treatment for this patient population, NF2, and therefore, provides a clear expectation of success for one of ordinary skill in the art to use treatments that are focused on the same target, the VEGFR in these tumors, including the NF2 patient population as taught by Himi.
Therefore, applicant’s arguments are moot in view of the new 103 rejection.

Conclusion
Claims 1 and 12-15 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649